Christianct J.
I concur in the opinion of my brother Cooley, except upon one point, upon which, I think, the result of the case should be the reverse of that at which he has arrived.
It was incumbent upon the complainant to prove the giving of such a bond, under the license to sell, as the statute required; a bond upon Avhich the heirs in case of a breach might have sustained an action.
I am not satisfied from the evidence that such a bond was ever given.
The evidence that any bond was given was this: Bell, the administrator, does not profess to have any .recollection of the bond or of its execution. It is true h¿ declares he *245has no doubt the bond was given; but this, as I under-' stand his testimony, was only his inference, based upon his belief that he would not otherwise have proceeded to sell. Such testimony may be barely admissible, but to my mind is far from satisfactory. Mills, who was the Judge of Probate at the time, and the author of the whole scheme for defrauding these heirs, does, it is true, testify that a bond was given, and that Hutchins was one of the sureties. But the conduct of Mills in the whole transaction was such,- and shows him to have been so utterly void of any regard to truth, or any sense of moral obligation, that I am not prepared to believe anything, because-he has testified to it, which I would not equally have believed without it. Hutch-ins, who he says executed the bond as one of the sureties, (and he names no other), positively denies having executed the bond. "We have then only the testimony of another Avitness who says a bond was drawn up, but whether it was executed he has no knowledge.
This is all the evidence of the giving of any bond under the license.
But Ave should not only be satisfied that a bond was executed, but that it was such as the statute required. This is a point for us, and not for the witnesses, to determine. ~We can only determine this from its contents. But where is the evidence of the contents of this bond from which we can determine this question ? I have been unable to find any such evidence of the contents as would enable us to say it Avas a bond upon which the heirs, in case of its breach, could have maintained an action upon it. This I think is the true test of the sufficiency of the proof which it Avas incumbent upon the complainant to make. And it can hardly, I think, be claimed that the proof before us is such as, in an action by the heirs upon the bond, would at any time have entitled them to recover on proof of a breach. I can not, therefore, concur in affirming the decree.
*246G-ravks J.
I am not satisfied that the testimony is sufficient in this case to prove that Bell, on obtaining the license to sell, gave the bond required by the statute, and I am therefore in favor of reversing the decree granted by the court below.
Upon the question of costs I agree with the Chief Justice and my brethren.
While I feel the force of the reasoning of my brother Christiancy upon -the question discussed by him as to the necessity of proof of such a bond as would support an action by the heirs in case of breach, I prefer to withhold an opinion upon that subject until the nature of the case presented shall compel its discussion.